Exhibit 10.1

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

AMENDED AND RESTATED
SUPPLY AGREEMENT

This Amended and Restated Supply Agreement (the “Agreement”) is entered into as
of January 10, 2018 (the “Effective Date”) by and between Aimmune Therapeutics,
Inc., a Delaware corporation, having its principal place of business at 8000
Marina Boulevard, Suite 300, Brisbane, California 94005 (“Aimmune”) and Golden
Peanut Company, LLC, a Georgia limited liability company, having its principal
place of business at 100 North Point Center East, Suite 400, Alpharetta, Georgia
30022 (together with its Affiliates and subsidiaries, collectively “Supplier”).
Aimmune and Supplier are referred to collectively as the “Parties” and
individually as a “Party”.

RECITALS

WHEREAS Aimmune, which was previously known as the Allergen Research
Corporation, is engaged in the research and development of immunotherapy
treatments directed at peanut allergies;

WHEREAS Supplier is in the business of supplying food-grade peanut flour;

WHEREAS Aimmune desires to engage Supplier to supply quantities of Product, as
defined below, to be incorporated into Aimmune’s oral immunotherapy treatment
for peanut allergies, and Supplier desires to provide such supply, pursuant to
the terms and conditions set forth in this Agreement;

WHEREAS Aimmune and Supplier have previously entered into that certain Supply
Agreement dated as of October 13, 2014 (the “Prior Agreement”);

WHEREAS Aimmune and Supplier desire to amend, restate and otherwise supersede in
its entirety the Prior Agreement with this Agreement; and

WHEREAS Aimmune and Supplier have entered into a Securities Issuance Agreement
of even date herewith (the “Securities Agreement”) pursuant to which Aimmune
will issue in a private placement 300,000 shares of Aimmune’s common stock, par
value $0.0001 per share, to Supplier as an inducement for Supplier to enter into
this Agreement.

NOW THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties hereto mutually agree as follows:

AGREEMENT

Article I
DEFINITIONS

When used in this Agreement, each of the following terms shall have the
respective meanings provided below:

 

--------------------------------------------------------------------------------

 

Section 1.1“Affiliate” means any corporation, firm, partnership, or other entity
that controls, is controlled by, or is under common control with a Party. For
purposes of this definition, “control” shall mean the ownership of at least
fifty percent (50%) of the voting share capital of such entity or any other
comparable equity or ownership interest.

Section 1.2“Agreement Term” shall have the meaning set forth in Section 5.1.

Section 1.3“Applicable Law” means all laws, ordinances, rules, and regulations
within the countries of the Territory applicable to the processing and supply of
Product.

Section 1.4“Confidential Information” has the meaning set forth in Section 7.1
below.

Section 1.5“Contract Year” means each individual year within the Supply Term.

Section 1.6“FDA” means the U.S. Food and Drug Administration, or any successor
thereto.

Section 1.7“Field” means oral immunotherapy for the treatment or cure of peanut
allergy, whether as a single agent or in combination with one or more additional
agents.

Section 1.8“First Delivery Date” has the meaning set forth in Section 2.1 below.

Section 1.9“Force Majeure Event” has the meaning set forth in Section 8.5 below.

Section 1.10“Forfeiture Expiration Date” means the first date that no Shares (as
defined in the Securities Agreement) are subject to forfeiture pursuant to
Section 3.2 of the Securities Agreement.

Section 1.11“Initial Supply Term” means the time period commencing upon the
First Delivery Date and continuing in effect for a period of ten (10) years.

Section 1.12“Minimum Annual Volume Commitment” or “MAV Commitment” has the
meaning set forth in Section 2.4 below.

Section 1.13“Product” means (a) prior to the Reversion Date, the food-grade
peanut flour products listed on Exhibit C-1 or (b) after the Reversion Date, the
food-grade peanut flour product listed on Exhibit C-2.

Section 1.14“Purchase Order” has the meaning set forth in Section 2.2 below.

Section 1.15“Renewal Term” has the meaning set forth in Section 5.1 below.

Section 1.16“Reversion Date” shall mean the first date (if any) following the
Effective Date and prior to the Forfeiture Expiration Date on which the price
per share of Aimmune’s common stock on the Nasdaq Global Select Market is less
than [***] (as adjusted for stock splits, combinations, stock dividends and the
like, which such events also impact the Shares (as defined in the Securities
Agreement) and occurring after the Effective Date), using the [***]day average

2

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

closing price (“ACP”); provided, however, that a Reversion Date shall not be
deemed to have occurred if at any time prior to such date the number of Shares
Released (as defined in the Securities Agreement) to GPC pursuant to the
Securities Agreement (whether or not then‑currently held by GPC or any Affiliate
of GPC), multiplied by the price per share of Aimmune’s common stock on the
Nasdaq Global Select Market, using the [***]day ACP, is greater than or equal to
[***].

Section 1.17“Specifications” means the specifications for Product, attached
hereto as Exhibit B, as may be amended from time to time by mutual agreement of
the Parties.

Section 1.18“Supply Term” means the time period commencing upon the first day of
the Initial Supply Term and either ending upon the expiration of the Initial
Supply Term or, if Aimmune exercises its option to renew the Agreement pursuant
to Section 5.1 herein, ending upon the expiration of the Renewal Term.

Section 1.19“Territory” means (a) prior to the Reversion Date, worldwide (i.e.,
all countries, along with any and all possessions and territories of each
country) or (b) after the Reversion Date, the United States of America, Canada,
Mexico, the European Union (which shall include the member states of the
European Union as of the Effective Date) and Japan along with any and all
possessions and territories of the foregoing countries.

Section 1.20“Treatment” means Aimmune’s oral immunotherapy treatment for peanut
allergies.

Article II
FORECASTS AND PURCHASING

Section 2.1On or about ninety (90) days prior to Aimmune’s requested date for
its first delivery of Product for commercial use (the “First Delivery Date”),
Aimmune shall provide Supplier with a forecast of its monthly anticipated
quantities of Product for the twelve (12) month period commencing upon the First
Delivery Date. The parties agree that the First Delivery Date is intended to
occur approximately one year prior to the date that Aimmune, in its good faith
judgment, expects to receive approval of the Treatment from the FDA or the EMA.
Thereafter, by the end of each calendar quarter, Aimmune shall update this
forecast to cover the twelve (12) month period beginning with the next calendar
quarter. For each forecast, the Product quantities set forth for the first
quarter (three (3) calendar months) of the forecast period shall be binding and
the Product quantities set forth for the remaining nine months of the forecast
period shall be non-binding but shall represent Aimmune’s best estimate of such
Product quantities, using commercially reasonable efforts. For the first
forecast only, the time from the First Delivery Date to the end of the
then-current calendar quarter shall be added to and considered part of the first
full calendar quarter of the first forecast and shall be binding. For clarity,
if Aimmune reasonably expects to receive FDA or EMA approval of the Treatment on
[***], (i) the First Delivery Date shall be [***], (ii) Aimmune shall provide
the first forecast to Supplier on or about [***], (iii) the first quarter of the
first forecast shall begin on [***] and end on [***], (iv) the second quarter of
the first forecast shall begin on [***], and (v) the first twelve (12) month
forecast period shall end on [***]. For the avoidance of doubt, prior to the
First Delivery Date, Aimmune may order small quantities of Product from Supplier
for non-commercial use (including but not limited to

3

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

conducting clinical trials), and in no event shall the date of any such order or
the delivery date of any such order be considered the First Delivery Date.

Section 2.2Together with the submission of each forecast, Aimmune shall submit a
purchase order specifying the requested delivery dates for the quantities of
Product Aimmune is committing to order in the first quarter of such forecast
(each, a “Purchase Order”). Supplier shall accept all Purchase Orders for a
given calendar quarter that are submitted in compliance with this Agreement. At
Aimmune’s discretion, Aimmune may purchase additional quantities of Product in
excess of the quantities in the forecast for such quarter.

Section 2.3Aimmune agrees to purchase from Supplier its total requirements for
Product during the Agreement Term, provided that Supplier continues to (i)
supply Aimmune with Product conforming to the Specifications, (ii) deliver
Product conforming to the Specifications to Aimmune in such quantities and at
such times as required by Aimmune and (iii) comply with its obligations under
Article 3. In the event that Supplier does not, or is unable to, meet its
obligations as set forth in (i), (ii) and (iii) above, Aimmune shall be free to
purchase Product from third parties, in amounts sufficient to meet Aimmune’s
requirements, until such time as Supplier resumes supply of Product to Aimmune
meeting such obligations.

Section 2.4Aimmune hereby agrees to either (a) purchase the minimum annual
volumes of Product conforming to the Specifications during the Supply Term
(“Minimum Annual Volume Commitment” or “MAV Commitment”) listed in the table
below or (b) pay to Supplier within the thirty (30) day period following the
applicable Contract Year an amount equal to the difference between the volume of
Product that would have been purchased if Aimmune met the MAV Commitment in such
Contract Year and the volume of Product actually purchased by Aimmune in such
Contract Year, [***]

Contract Year

Minimum Annual Volume

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Article III
SUPPLY AND DELIVERY

Section 3.1During the Agreement Term, Supplier shall supply to Aimmune Product
conforming to the Specifications, and produced in accordance with Applicable Law
and with the terms and conditions of this Agreement, at the prices set forth in
Article IV herein. Aimmune’s Affiliates may purchase Product directly from
Supplier in accordance with the terms and conditions of this Agreement.

4

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Section 3.2Supplier shall maintain sufficient inventories of Product conforming
to the Specifications to meet Aimmune’s forecasted requirements therefor.

Section 3.3Subject to Aimmune’s satisfying the conditions set forth in Section
2.3 and Section 2.4 above, Supplier hereby agrees that it shall cease any and
all sales of Product to third parties in the Territory who Supplier knows or has
reason to know will use the Product within the Field, and shall not sell Product
to any such third party in the Territory during the Agreement Term. In the event
that Supplier becomes aware, whether by good faith, substantiated notification
from Aimmune or otherwise, that a third party to which Supplier has been
supplying Product intends to use such Product within the Field, Supplier shall
immediately cease all sales of Product to such third party and shall not resume
such sales for the remainder of the Agreement Term or until Supplier has a good
faith, substantiated reason to believe that the customer no longer intends to
use Product in the Field, whichever is sooner.

Section 3.4Supplier shall ship the Product FOB (lncoterms 2010) [***]. Title in
the Product shall pass to Aimmune when the Product is loaded on the first
transportation carrier.

Section 3.5In the event that Supplier either (a) delivers Product that fails to
conform to the Specifications, or (b) fails to ship Product to Aimmune within
thirty (30) days of the applicable delivery date specified on a Purchase Order
accepted by Supplier, Aimmune shall have the right, in its sole discretion, to
require either (x) a refund of the purchase price paid for the nonconforming or
undelivered Product, as applicable, or (y) the prompt replacement or delivery of
such non-conforming or undelivered Product.

Section 3.6Supplier will provide Aimmune with notice of any material change to
the methods or materials that Supplier uses to produce the Product. Such notice
will describe the material change in reasonable detail. Where reasonably
practicable, Supplier will provide Aimmune with such notice at least sixty (60)
days prior to the material change of method or material.

Section 3.7Within sixty (60) days after the Effective Date and on each
anniversary of the Effective Date, Supplier agrees to advise in writing all
wholesalers and distributors to whom it sells Product that Supplier’s Product
cannot be sold or distributed to any customer in the Field in the Territory. In
the event that Supplier becomes aware, whether by notification from Aimmune or
otherwise, that a distributor or wholesaler of Supplier’s Product has
distributed or sold Supplier’s Product to a customer that used or intends to use
such Product within the Field, Supplier shall immediately notify such
distributor or wholesaler and instruct such distributor or wholesaler to cease
all distribution or sales of Supplier’s Product to such customer. For the
avoidance of doubt, nothing herein shall restrict a wholesaler or distributor to
whom Supplier sells Products from selling peanut flour (so long as such peanut
flour is not a Product) supplied by someone other than Supplier.

Section 3.8Supplier agrees not to knowingly provide any information or data to
any third party (or to any regulatory authority at the request of a third party)
that would in any way support the development or commercialization by such third
party or any of such third party’s licensees, partners or agents of a product in
the Field. For example, Supplier will not knowingly

5

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

provide information or data to a third party that would allow such third party
to begin clinical trials of or seek regulatory approval to market or sell a
product in the Field.

Section 3.9In the event that the Supplier receives on or before the [***]
anniversary of the Effective Date, and is inclined to pursue, a bona fide
proposal or offer by a third party (a “Third-Party Offer”) to purchase an
existing peanut flour product that is not a Product, or to develop and/or
purchase a new peanut flour product, in each case where Supplier knows or has
reason to know that such new or existing product will be used within the Field,
the Supplier, within ten (10) days following receipt of such Third-Party Offer,
shall provide Aimmune with written notice of such Third-Party Offer, including
the material terms and conditions thereof, subject to any confidentiality
obligations that Supplier may have to the third party (the “Third‑Party Offer
Notice”), and Aimmune shall have ten (10) days following receipt of such
Third-Party Offer Notice (the “Aimmune Offer Period”) to submit to the Supplier
a written offer to purchase or develop such existing or new peanut flour product
on terms and conditions at least as favorable to the Supplier as those proposed
by the Third Party Offer (an “Aimmune Qualifying Offer”). During the Aimmune
Offer Period, Supplier cannot negotiate, discuss or enter into any agreement in
respect of, the Third-Party Offer. In the event that Aimmune fails to submit an
Aimmune Qualifying Offer within the Aimmune Offer Period, the Supplier may
consummate the transaction contemplated by the Third-Party Offer; provided,
however, that the transaction contemplated by such Third-Party Offer is
consummated within the Closing Period (as defined below). In the event that the
transaction contemplated by such Third-Party Offer is not consummated within the
Closing Period (as defined below), the right of first refusal provided by this
Section 3.9 shall revive, and Aimmune again shall have the right to submit an
Aimmune Qualifying Offer pursuant to this Section 3.9. The “Closing Period”
shall mean the period commencing on the date on which Aimmune fails to submit an
Aimmune Qualifying Offer pursuant to this Section 3.9 and ending one hundred and
twenty (120) days thereafter. For the avoidance of doubt, the terms and
conditions of this Section apply to each Third-Party Offer received by the
Supplier. In the event that Aimmune submits an Aimmune Qualifying Offer pursuant
to this Section 3.9, Aimmune shall proceed to consummate the transaction
contemplated by the Aimmune Qualifying Offer promptly and within a period of
time commensurate with that contemplated by the Third-Party Offer.

Article IV
PRICING AND PAYMENT TERMS

Section 4.1The price for Product conforming to the Specifications shall be equal
to [***], attached hereto as Exhibit A. The Product price does not include any
applicable excise, sales, use, withholding, luxury, turnover (value added),
purchase, or similar tax of any kind. Aimmune shall be liable for payment of all
such taxes, fees, and charges.

Section 4.2Aimmune hereby acknowledges that Supplier may, from time to time ,
make changes to its [***] for Product; provided, however, that (i) any such
price changes shall not go into effect until January 1 of the following year and
shall apply only to Purchase Orders submitted after that date, and (ii) in no
event shall Supplier make any changes to the price of Product after November 1
of any year during the Supply Term. The foregoing shall not apply to Section 4.4
herein.

6

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

Section 4.3Supplier shall invoice Aimmune for amounts due promptly after each
delivery. All invoices shall be due and payable thirty (30) days from the date
of the applicable invoice; provided, however, that Supplier may change the
foregoing time period upon advance written notice to Aimmune in the event that
Aimmune’s credit or financial responsibility has become, in Supplier’s
discretion, unsatisfactory. In the event any payments become past due, such
overdue amounts shall be subject to interest accrued at an annual rate equal to
the maximum interest rate permitted by law.

Section 4.4In the event that Aimmune fails to satisfy its obligations under
Sections 2.3 or 2.4, Supplier shall (i) be relieved of the obligations set forth
in Section 3.3 herein, and (ii) have the option to renegotiate the Product
pricing applicable to Aimmune.

Article V
TERM AND TERMINATION

Section 5.1The term of the Agreement will commence as of the Effective Date and,
unless earlier terminated pursuant to this Article 5, shall continue until the
expiration of the Initial Supply Term (“Agreement Term”). Upon expiration of the
Initial Supply Term, Aimmune shall have the option to renew the Agreement for an
additional term of five (5) years by written notice to Supplier provided no less
than 6 months prior to the expiration of the Initial Supply Term (the “Renewal
Term”), in which case the Agreement Term shall continue until expiration of the
Renewal Term, unless earlier terminated pursuant to this Article 5.

Section 5.2Aimmune may terminate the Agreement at will at any time, for any
reason, upon sixty (60) days’ advance written notice to Supplier. For the
avoidance of doubt, if Aimmune terminates the Agreement for any reason other
than those set forth in Section 5.4 hereunder, there shall be no forfeiture of
Supplier’s shares under the Securities Agreement.

Section 5.3[Section Reserved]

Section 5.4This Agreement may be terminated in its entirety by either Party
immediately upon written notice upon the occurrence of any of the following
events:

(a)A Party’s material breach of any representation, warranty, covenant, or
obligation contained in this Agreement that is not excused by a Force Majeure
Event and is not cured within thirty (30) days’ of receiving written notice from
the non-breaching Party setting forth the details of such breach;

(b)Due to a Force Majeure Event, a Party fails to fulfill any of its obligations
under this Agreement for a continuous period of 120 days or more; or

(c)The other Party (i) becomes insolvent, (ii) makes an assignment for the
benefit of creditors, (iii) files a voluntary petition in bankruptcy, (iv) an
involuntary petition in bankruptcy filed against it and is not dismissed within
ninety (90) days of filing, or (v) has a receiver appointed for a substantial
portion of its assets.

Section 5.5Upon termination or expiration of this Agreement, Supplier shall (i)
fulfill any Purchase Orders accepted prior to such termination or expiration, if
such termination is not

7

 

--------------------------------------------------------------------------------

 

due to Aimmune’s material breach (ii) cease any ongoing production of Product
intended for fulfillment of any subsequent purchase orders expected pursuant to
forecasts received prior to such termination or expiration, and (iii) limit
further expenses associated with such ongoing production. Following any
termination or expiration of this Agreement, Aimmune shall be liab le for the
following (as invoiced by Supplier): (i) all orders produced or in production on
behalf of Aimmune pursuant to a Purchase Order, and (ii) all expenses incurred
or committed by Supplier on Aimmune’s behalf.

Section 5.6Expiration or termination of this Agreement shall be without
prejudice to any rights or obligations that accrued to the benefit of either
Party prior to such expiration or termination, including without limitation
Aimmune’s payment obligations to Supplier. Termination of this Agreement for any
reason shall not affect any obligations which, from the context hereof, are
intended to survive termination of this Agreement.

Article VI
REPRESENTATIONS, WARRANTIES, AND COVENANTS

Section 6.1Supplier represents, warrants, and covenants as follows:

(a)All Product delivered hereunder shall, at the time of shipment, be free and
clear of any liens or encumbrances, and shall conform to the Specifications;

(b)All Product delivered hereunder shall be produced in compliance with all
Applicable Laws, including without limitation the Fair Labor Standards Act of
1938, as amended; and

(c)To Supplier’s knowledge, the manufacture, use and sale of the Product does
not and will not infringe upon any third party’s intellectual property.

Section 6.2Aimmune represents, warrants and covenants that the Product will be
used by it in a manner that complies with the laws, rules, and regulations of
any governmental regulatory authority involved in regulating any aspect of the
development, manufacture, market approval, sale, distribution, packaging, or use
of drug products, including, but not limited to, the FDA, the Canadian Health
Products and Food Branch, and The European Medicines Agency(“EMA”).

Section 6.3Each Party represents, warrants, and covenants that, as of the
Effective Date, it:

(a)is a corporation duly organized and validly existing and in good standing
under the laws of its jurisdiction of the organization;

(b)is qualified or licensed to do business and in good standing in every
jurisdiction where such qualification or licensing is required;

(c)has the corporate power and authority to negotiate, execute, deliver, and
perform its obligations under this Agreement;

8

 

 

--------------------------------------------------------------------------------

 

(d)has no obligations or commitments to third parties inconsistent or in
conflict with this Agreement and, during the Agreement Term, will not enter into
any obligations or commitments to third parties inconsistent with or in conflict
with this Agreement; and

(e)has secured all consents and authorizations necessary to enter into this
Agreement and proceed with the undertakings required herein and the execution,
delivery and performance of this Agreement have been duly and validly
authorized.

Section 6.4For the avoidance of doubt, it is Aimmune’s sole responsibility to
determine the suitability of the Product for use in the Field and Supplier shall
have no responsibilities in relation thereto hereunder.

Section 6.5EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUPPLIER EXPRESSLY DISCLAIMS ALL
WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, AS TO ANY GOODS DELIVERED IN
CONNECTION WITH THIS AGREEMENT, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

Article VII
CONFIDENTIALITY

Section 7.1Subject to the provisions of this Article VII, the terms of this
Agreement and any confidential or proprietary information or trade secrets
disclosed by either Party to the other prior to or during the Agreement Term
(collectively, the “Confidential Information”) shall be treated as confidential.

Section 7.2Except as expressly permitted under this Agreement, each Party agrees
that, during the Agreement Term and any Renewal Term, and for a period of five
(5) years thereafter, it shall:

(a)Use the Confidential Information only for the purpose of satisfying its
obligations under this Agreement; and

(b)Not disclose the Confidential Information to any third party.

Section 7.3The restrictions in this Article VII shall not apply to any
Confidential Information the receiving Party can demonstrate:

(a)is or has become publicly available through no fault of the receiving Party
or its employees;

(b)is received from a third party lawfully in possession of such information and
lawfully empowered to disclose such information;

(c)was rightfully in the possession of the receiving Party prior to its
disclosure by the disclosing Party, as evidenced by written records of the
receiving Party; or

9

 

 

--------------------------------------------------------------------------------

 

(d)is independently developed by employees or consultants of the receiving Party
without use of Confidential Information of the disclosing Party, as evidenced by
written records of the receiving Party.

Section 7.4Notwithstanding the foregoing, each Party may disclose the other
Party’s Confidential Information to any of its Affiliates, officers, directors,
employees, agents, and representatives, that (i) need to know such Confidential
Information for the purpose of performing under this Agreement, (b) are advised
of the contents of this Article, and (c) are bound by confidentiality and
non-use obligations equivalent to those in this Article VII. Additionally, each
Party may disclose the other Party’s Confidential Information to the extent the
other Party provides its written consent to such disclosure, such consent not to
be unreasonably withheld.

Section 7.5Notwithstanding the foregoing, the receiving Party may disclose
Confidential Information pursuant to the lawful requirement or request of a
governmental agency or otherwise required to be disclosed by law, rule,
regulation, or rules of a securities exchange, provided that where available,
reasonable measures are taken to obtain confidential treatment thereof and to
guard against further disclosure, and further provided that where practicable,
reasonable written notice is provided to the disclosing Party to enable the
disclosing Party to seek protection of the confidentiality of such Confidential
Information, with which the receiving Party shall assist in any reasonable way.
The Parties agree that Confidential Information (including, without limitation,
the terms of this Agreement) that is publicly disclosed in accordance with a
Party’s obligations under applicable securities laws and regulations, the rules
and regulations of the U.S. Securities and Exchange Commission or any national
securities exchange will no longer be deemed Confidential Information under this
Agreement.

Section 7.6Upon termination or expiration of this Agreement, the receiving Party
shall cease all use of the Confidential Information of the disclosing Party
(except as otherwise provided in this Agreement) and, upon request, shall either
(a) promptly return within thirty (30) days all such Confidential Information,
including any copies thereof, or (b) promptly destroy all such Confidential
Information and certify such destruction to the disclosing Party; provided,
however, that the receiving Party may retain a single copy thereof for the sole
purpose of determining the scope of the obligations incurred under this
Agreement.

Article VIII
MISCELLANEOUS

Section 8.1Assignment or Transfer. Neither Party may assign this Agreement or
any of its rights and obligations thereunder without the prior written consent
of the other Party, which consent shall not be unreasonably withheld; provided,
however, that either Party may assign its rights and obligations under the
Agreement to an Affiliate or subsidiary of such Party, and further provided that
either Party may assign this Agreement to any party that acquires either all or
substantially all of the stock of such Party or such Party’s assets and
operations related to the purpose of this Agreement. Any assignments or
transfers in violation of this Section 8.1 shall be void. This Agreement shall
be binding on any successors or assignees authorized by this Section 8.1.

10

 

 

--------------------------------------------------------------------------------

 

Section 8.2Indemnification; Limitations of Liability. Each Party shall
indemnify, defend, and hold harmless the other party from and against any loss,
liability, claim, or action (whether or not meritorious), to persons, property,
or third parties (“Loss”), to the extent that such Loss (a) arises out of the
breach of any of the warranties or covenants set forth in this Agreement; or (b)
was caused by the negligence or intentional wrongdoing of the indemnifying party
or its agents, subcontractors, or Affiliates. NEITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY INDIRECT, CONSEQUENTIAL, PUNITIVE,
SPECIAL, OR INCIDENTAL DAMAGES.

Section 8.3Insurance. During the Agreement Term, each Party shall maintain
workers’ compensation insurance with limits of not less than two million
($2,000,000) dollars per occurrence and two million ($2,000,000) dollars in the
aggregate, and commercial general liability insurance with limits of not less
than one million ($1,000,000) dollars per occurrence and two million
($2,000,000) dollars in the aggregate.

Section 8.4Expenses. Each Party shall be responsible for any costs and expenses,
including professional fees, that such Party incurs in connection with
performing its obligations under this Agreement.

Section 8.5Force Majeure. If a Party is delayed in fulfilling any of the terms
and conditions hereunder due to acts of God, war, prohibitions on exports or
imports, fires, floods, strikes, sabotage, civil commotion or riots,
earthquakes, or any other cause beyond such Party’s reasonable control (each a
“Force Majeure Event”), time for such performance by such Party shall be
extended by the period of time equal to that caused by such delay in
performance. Once the Force Majeure Event ceases to exist, all terms and
conditions of this Agreement will again prevail. The foregoing is subject to the
right of termination set forth in Section 5.4(b) herein.

Section 8.6Nature of Relationship. Nothing in this Agreement shall be deemed or
construed to constitute or create between the Parties hereto a partnership,
joint venture or agency. Neither Aimmune nor Supplier shall engage in any
conduct that might create the impression or inference that Aimmune or Supplier,
as applicable, is a partner, joint venturer, or officer of the other. Supplier
hereby certifies that it is engaged in an independent business and will perform
its obligations under this Agreement as an independent contractor and not as the
agent or employee of Aimmune.

Section 8.7Separability of Clauses. Any provision or provisions of this
Agreement that in any way contravene the law of any state or country in which
this Agreement is effective shall, in such state or country, to the extent of
such contravention of law, be deemed separable and shall not affect any other
provisions hereof or the validity hereof.

Section 8.8Notices. All notices and other communications hereunder shall be in
writing and sent to the applicable address set forth below, or to another
address if specified by like notice, and shall be deemed given when, as
applicable: (a) delivered personally; or (b) received or refused, if mailed by
registered or certified mail (return receipt requested), postage prepaid, or
reliable overnight courier service; provided, however, that notices of a change
of address shall be effective only upon receipt thereof:

11

 

 

--------------------------------------------------------------------------------

 

If to Aimmune: Aimmune Therapeutics, Inc.
8000 Marina Boulevard, Suite 300 Brisbane, CA 94005
Attn: Chief Operating Officer

With a copy to:

Aimmune Therapeutics, Inc.
8000 Marina Boulevard, Suite 300
Brisbane, CA 94005
Attn: General Counsel

If to Supplier:Golden Peanut Company, LLC,
100 North Point Center East, Suite 400
Alpharetta, GA 30022
Attn: President

With a copy to:

Archer Daniels Midland Company
77 W. Wacker Drive, Suite 4600
Chicago, IL 60601
Attn: Chief Counsel – Oilseeds

Section 8.9Entire Agreement. This Agreement, together with all attachments
hereto, and the Securities Agreement set forth the entire agreement and
understanding between the Parties on the subject matter thereof, and merges all
prior discussions and negotiations between them. Any other written or oral
agreement relating to the subject matter hereof existing between the Parties,
including without limitation the Prior Agreement, is expressly canceled as of
the Effective Date. Neither of the Parties shall be bound by any conditions,
definitions, representations, or warranties with respect to the subject matter
of this Agreement other than as expressly provided herein or as duly set forth
on or subsequent to the date hereof in a writing signed by duly authorized
representatives of both Parties. This Agreement cannot be modified or amended
through statements appearing on any Purchase Order or invoice.

Section 8.10Governing Law. This Agreement and its formation, operation, and
performance shall be governed, construed, performed, and enforced in accordance
with the substantive laws of the State of Illinois, without regard to its
conflict of laws principles. Exclusive jurisdiction for litigation of any
dispute, controversy, or claim arising out of or in connection with this
Agreement, or breach thereof, shall be only in the Federal or State court with
competent jurisdiction located in Cook County, Chicago, Illinois.

Section 8.11Paragraph Headings. Paragraph headings have been inserted solely for
the convenience of the Parties and shall not be considered a part of this
Agreement for interpretation or construction.

Section 8.12Publicity. Neither Party shall use the other Party’s name or
trademarks in any advertising or promotional efforts of any kind without the
prior written permission of such Party. For clarity, this Section 8.12 will not
apply to any legally required disclosures.

12

 

 

--------------------------------------------------------------------------------

 

Section 8.13Access. Supplier acknowledges that Aimmune is subject to extensive
federal and state laws and regulations that provide, among other things, that
vendors that provide Aimmune with products, supplies, equipment or services that
may be used in the production or testing of medicines or pharmaceuticals or that
may affect medical or pharmaceutical data must meet certain regulatory minimum
validation requirements, and that Aimmune must perform quality assurance audits
on any such vendors and must allow health authority access as requested.
Supplier agrees to cooperate with Aimmune in satisfying these requirements, as
applicable, including by allowing Aimmune (or its designated representatives)
and health authorities to perform any necessary audits of Supplier’s records
and/or facilities and by providing Aimmune and health authorities with any
necessary information and materials. Supplier will provide Aimmune with notice
as soon as practicable but not more than three business days from the time
Supplier learns of any inspection or audit conducted or proposed to be conducted
by the FDA, the EMA or other regulatory agency of any Supplier facility used to
produce Product if such inspection or audit is with respect to an Aimmune
regulatory filing or otherwise could negatively affect Supplier’s ability to
provide Aimmune with Product in accordance with this Agreement or Aimmune’s
ability to develop, manufacture or commercialize the Treatment.

Section 8.14Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. Any photocopy, facsimile or
electronic reproduction of the executed Agreement shall constitute an original.

Section 8.15Waiver. No waiver of any provision of this Agreement or any right or
obligation of a Party shall be effective unless in writing and signed by the
Parties. The failure of either Party to enforce a right shall not constitute a
waiver.

 

13

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

SUPPLIER:

AIMMUNE THERAPEUTICS, INC.:

 

By: /s/ Greg Mills

 

By: /s/ Stephen G. Dilly

Name: Greg Mills

Name: Stephen G. Dilly

Title: President

Title: President and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

Pricing

 

 

 

 

--------------------------------------------------------------------------------

 

SPECIALTY PRODUCTS

PRICE LIST

 

[***]

Product Codes:[***]

VOLUME: PER POUND

[***]$[***]
[***]$[***]
[***]$[***]
[***]$[***]

 

PACKAGING:50 lb. (22.68 kilo) multiwall paper bags – 40 bags (2,000 lbs.) /
pallet

 

FREIGHT CONDITIONS:Freight collect. F.O.B. [***]

 

TERMS:Net 30 days with approved credit

 

SAMPLE SIZE: 1 lb. (0.45 kg)

 

 

 

 

All pricing is subject to change without notice. Final price is that recorded in
the written confirmation.01/18

 

[g201802202041460303149.jpg]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

--------------------------------------------------------------------------------

 

SPECIALTY PRODUCTS

PRICE LIST

 

[***]

Product Codes:[***]


VOLUME: PER POUND

[***]$[***]
[***]$[***]
[***]$[***]
[***]$[***]

 

PACKAGING:50 lb. (22.68 kilo) multiwall paper bags – 40 bags (2,000 lbs.) /
pallet

 

FREIGHT CONDITIONS: Freight collect. F.O.B. [***]

 

TERMS:Net 30 days with approved credit

 

SAMPLE SIZE:1 lb. (0.45 kg)

 

 

 

All pricing is subject to change without notice. Final price is that recorded in
the written confirmation.01/18

 

[g201802202041460303149.jpg]

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

--------------------------------------------------------------------------------

 

Exhibit B

Product Specifications

 

 

 

 

 

--------------------------------------------------------------------------------

 

SPECIALTY PRODUCTS

[***]
Product Code [***]

DESCRIPTION:
[***]

FLAVOR:[***]

SUGGESTED APPLICATIONS:

ConfectionsSeasoning BlendsSauces
Baked GoodsNutritional BarsDry Flavors

INGREDIENT DECLARATION:[***]

LABEL DECLARATION:[***]

TYPICAL ANALYSIS:

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACKAGING:50 lb. (22.7 kg.) multi-wall paper – poly lined bags – 40 bags/pallet

SAMPLE SIZE:1 lb.KOSHER: OU HALAL: I.S.A.

STORAGE CONDITIONS:Cool / Dry

SHELF LIFE:12 months when stored in original packaging.

COUNTRY OF ORIGIN: Product of U S A.

This information contained herein is correct to the best of our knowledge. The
recommendations or suggestions contained in this bulletin arc made without
guarantee or representation as to results. We suggest that you evaluate these
recommendations and suggestions in your own laboratory prior to use. Our
responsibility for claims arising from breach of warranty, negligence, or
otherwise is limited to the purchase price of the material. Freedom to use any
patent owned by Golden Peanut Company, LLC or others is not be inferred from any
statement contained herein.

[***]Oct-17

 

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SPECIALTY PRODUCTS

[***]
Product Code [***]

DESCRIPTION:
[***]

FLAVOR:[***]

SUGGESTED APPLICATIONS:
ConfectionsReduced Fat Peanut ButtersSauces
Baked GoodsNutritional BarsFillings

INGREDIENT DECLARATION:[***]

LABEL DECLARATION:[***]

TYPICAL ANALYSIS:

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACKAGING:50 lb. (22.7 kg.) multi-wall paper – poly lined bags – 40 bags/pallet

SAMPLE SIZE:1 lb. KOSHER:OUHALAL:I.S.A.

STORAGE CONDITIONS: Cool / Dry

SHELF LIFE:12 months when stored in original packaging.

Country of Origin: Product of USA

This information contained herein is correct to the best of our knowledge. The
recommendations or suggestions contained in this bulletin are made without
guarantee or representation as to results. We suggest that you evaluate these
recommendations and suggestions in your own laboratory prior to use. Our
responsibility for claims arising from breach of warranty, negligence, or
otherwise is limited to the purchase price of the material. Freedom to use any
patent owned by Golden Peanut Company, LLC or others is not be inferred from any
statement contained herein.

[***]Oct-16

 

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

SPECIALTY PRODUCTS

[***]
Product Code [***]

DESCRIPTION:
[***]

FLAVOR:[***]

SUGGESTED APPLICATIONS:
ConfectionsSeasoning BlendsPet TreatsDry Peanut Butter
Baked GoodsNutritional BarsDry FlavorsSmoothies

INGREDIENT DECLARATION: [***]

LABEL DECLARATION:[***]

TYPICAL ANALYSIS:

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACKAGING:50 lb. (22.7 kg.) multi-wall paper – poly lined bags – 40 bags/pallet

SAMPLE SIZE:1 lb.KOSHER:OUHALAL:I.S.A.

STORAGE CONDITIONS: Cool / Dry

SHELF LIFE:12 months when stored in original packaging.

COUNTRY OF ORIGIN: Product of USA

This information contained herein is correct to the best of our knowledge. The
recommendations or suggestions contained in this bulletin are made without
guarantee or representation as to results. We suggest that you evaluate these
recommendations and suggestions in your own laboratory prior to use. Our
responsibility for claims arising from breach of warranty, negligence, or
otherwise is limited to the purchase price of the material. Freedom to use any
patent owned by Golden Peanut Company, LLC or others is not be inferred from any
statement contained herein.

[***]Oct-16

 

 

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

 

SPECIALTY PRODUCTS

[***]
Product Code [***]

DESCRIPTION:
[***]

FLAVOR:[***]

SUGGESTED APPLICATIONS:
ConfectionsSeasoning BlendsPet TreatsFillings
Baked GoodsNutritional BarsDry FlavorsSmoothies

INGREDIENT DECLARATION: [***]

LABEL DECLARATION:[***]

TYPICAL ANALYSIS:

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PACKAGING:50 lb. (22.7 kg.) multi-wall paper – poly lined bags – 40 bags/pallet

SAMPLE SIZE: 1 lb.KOSHER: OU HALAL: I.S.A.

STORAGE CONDITIONS: Cool / Dry

SHELF LIFE:12 months when stored in original packaging.

COUNTRY OF ORIGIN: Product of USA

This information contained herein is correct to the best of our knowledge. The
recommendations or suggestions contained in this bulletin are made without
guarantee or representation as to results. We suggest that you evaluate these
recommendations and suggestions in your own laboratory prior to use. Our
responsibility for claims arising from breach of warranty, negligence, or
otherwise is limited to the purchase price of the material. Freedom to use any
patent owned by Golden Peanut Company, LLC or others is not be inferred from any
statement contained herein.

[***]Oct-16

 

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

EXHIBIT C-l

Product

(product code [***]
(product code [***]
(product code [***]
(product code [***]

 

 

 

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 

EXHIBIT C-2

Product

(product code [***]

[g201802202041460303149.jpg]



[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.